                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

Case No.        CV 19-10262 MWF (Ex)                                       Date: February 18, 2020
Title       United States of America v. City of Los Angeles, et al.


Present: The Honorable:       MICHAEL W. FITZGERALD, United States District Judge
                    Rita Sanchez                                       Not Reported
                    Deputy Clerk                                 Court Reporter / Recorder

        Attorneys Present for Plaintiffs:                 Attorneys Present for Defendants:
                 Not Present                                        Not Present

Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE

      A review of the docket in this action reflects that the Complaint was filed on
December 3, 2019. (Docket No. 1). Pursuant to Federal Rules of Civil Procedure,
Rule 4(m), the time to serve the Complaint will expire on March 2, 2020.

      The Court ORDERS Plaintiff to show cause why this action should not be
dismissed for lack of prosecution. In response to this Order to Show Cause, the
Court will accept the following no later than MARCH 2, 2020.

         BY PLAINTIFF: PROOF OF SERVICE of Summons and Complaint on
          Defendant.

       Any request by Plaintiff for an extension of time beyond the time limit set
forth in Fed. R. Civ. P. Rule 4(m) will only be granted upon a showing of good
cause, including, but not limited to, the date service was tendered to a process
server and the date service was first attempted by the process server. Failure to
timely file a Proof of Service, or request an extension of time to do so, will result
in the dismissal of this action on MARCH 3, 2020.

///
///
///



CV-90 (03/15)                          Civil Minutes – General                               Page 1 of 2
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES – GENERAL

Case No.        CV 19-10262 MWF (Ex)                                   Date: February 18, 2020
Title       United States of America v. City of Los Angeles, et al.

         BY DEFENDANT: RESPONSE TO THE COMPLAINT (“Response”)
          by Defendant who has been served.

      If the Proof of Service requires Defendant’s future Response, and if
Defendant does not timely file such a Response, Plaintiff must file an Application
to Clerk to Enter Default (“Default Application”) within five days after that
Response due date. Failure to do so will be deemed abandonment of this action
and the Court will immediately dismiss it for lack of prosecution.

         BY PLAINTIFF: DEFAULT APPLICATION for Defendant who has
          not timely responded to the Complaint.

      If the Proof of Service reflects that Defendant’s time to respond to the
Complaint has already expired, Plaintiff must concurrently file a Default
Application. Failure to do so will be deemed abandonment of this action and the
Court will immediately dismiss it for lack of prosecution.

      No oral argument on this matter will be heard unless otherwise ordered by
the Court. See Fed. R. Civ. P. 78; Local Rule 7-15. The Order will stand
submitted upon the filing of the response to the Order to Show Cause. Failure to
respond to the Order to Show Cause will result in the dismissal of this action.

        IT IS SO ORDERED.

                                                                      Initials of Preparer: RS/sjm




CV-90 (03/15)                          Civil Minutes – General                          Page 2 of 2
